Elmer, J.,
dissenting. The widow’s right of dower, until it is legally assigned, is a right of action only. Upon the death of the husband, the freehold is cast immediately on the heir, and although she has a right to remain in, hold and enjoy the mansion-house and messuage or plantation thereto belonging, until her dower is assigned to her in all the real estate of which her husband was seized during the coverture, to which she has not relinquished her right, without paying any rent, until such assignment is made, she has no estate in any other part of the real estate, and no right of entry. Nix. Dig. 227 :* Dyer 343 ; Plowd. 529 ; 1 Cruise, ch. IV., § 1.
Eor the purpose of protecting her right against the acts of her husband, her title, when the assignment is made, is held to relate back to the time of the marriage, and her seizin becomes that of the husband; but as even the heir cannot maintain trespass until he has entered, neither can the widow, and as she has no estate in the land, the law gives her no right of action for any injury done to it before her right accrues. At the common law, she had no remedy to recover damages for the detention of her dower. By the ancient statute, called the statute of Merton, enacted in England, in the reign of Henry III., it was provided, that in the action of dower, unde nihil habet, she might recover damages for the value of her dower, from the time of the death of her husband, if he died seized; and this statute has been re-enacted and enlarged in this state, so that it is held now that she may also recover such damages, from the death of the husband, if he died seized, without any previous demand, and from the time of such demand, if he did not die seized. Hopper v. Hopper, 2 Zab. 715.
Whether, besides the annual value of the dower, she may, in the action, also recover damages for waste done to the land after her husband’s death, seems to have been questioned and never formally decided. Plowd. Quer. 46. Upon principle, however, I think she undoubtedly has this right. It was held in the case of Walker v. Nevil, 1 Leon. *8756, that the jury in this action may assess damages beyond the revenue, for she may have sustained more. Actions of dower have fallen into disuse in England, resort there being usually had to the Court of Chancery. In the recent case of Bishop v. Bishop, 13 L. J. N. S. Chan. 302, it was held in that court that the widow, before the assignment of her dower, had such an interest in the timber which had been cut down by the heir, that she was entitled for life to one third of the produce, the money having been paid into court. This decision was in accordance with the law as previously stated by the text writers. 1 Roper H. & W. 346; Park, on Dower 256; and see 1 Washb. R. Prop. 251.
It has been suggested that the provisions of our act, authorizing dower to be set off by commissioners appointed by the Orphans Court, make it necessary to protect the widow by allowing such an action as the present. In my opinion, if this was so, the remedy should be afforded by appropriate legislation, and not by the judicial sanction of an unprecedented action. I am not able, however, to perceive that she needs any other remedy than that open to her by her action of dower, as prescribed by our statute. In the case before us, it appears that she, herself, applied to the Orphans Court; but whether the waste complained of was committed before or after this application, does not appear. If before, the difficulty of obtaining redress was occasioned by her own mistake in not resorting to her action at law. If the waste was committed between the time of her application and the confirmation, by the Orphans Court, of the report of the commissioners, she should have objected to the confirmation, for the plain reason that an assignment of wasted laud did not do her justice. It is the duty of the heir, or his assignee, to set off the dower; and although either party may apply to the Orphans Court to appoint commissioners to do it, and their assignment, when confirmed, becomes binding, these proceedings are not in the nature of an action any more than similar proceedings to partition land, and are not •binding until confirmed; and if the confirmation be appealed from, until it is sanctioned by the Prerogative Court. In a *88case where the heir or a purchaser gives notice to the widow of an intended application to the Orphans Court, there is nothing in the letter or the spirit of the act which takes away her right to commence her action at law at the expiration of forty days from the death of her husband, and the fact that she has done so will be a sufficient reason to prevent any further action by the Orphans Court. If the dower is not, in point of fact, assigned to her at the expiration of the forty days, she is deforced of her dower, and her right to commence her action of dower, unde nihil habet, becomes complete; and even if it be admitted that the court in which such an action is commenced will, in the exercise of its power to control actions improperly commenced, stay any further proceedings, upon being informed of the appointment of commissioners by the Orphans Court, which must be considered to admit of great doubt, they certainly would not do so if it appeared that there was any danger that the widow would thereby suffer auy damage.
In my opinion, the declaration in this case discloses no legal ground of action, and therefore our judgment upon this demurrer must be for the defendant.

 Rev., p. 320.